Campbell, C. J.,
delivered the opinion of the court.
There is no valid objection to “An act to facilitate the sale of lands held by the state,” etc., approved February 22,1890 (Laws, p. 16), as applied to the facts of this case. The land was properly described (so as to identify it) and valued on the assessment-roll of the county from 1884 on, and it was paid on for 1884, 1885 and 1886. On the roll of 1887 it was described as the property of the state, and, because of that, was not paid on, as it should have been. The act cited was intended as a means of investing the state, or any purchaser, with a title to such lands as are described in the act, if not redeemed before sale, as the result of dealing with them in pursuance of its provisions. It is not denied that the lot in *601dispute was embraced by the terms of the act, and it is admitted that it was dealt with as prescribed by the act, whence it results that the sale was valid, and the decree of the court sustaining it is
Anderson § Hassell, on ^behalf of appellants, filed a suggestion of error, containing the following points:
1. The court seems to have misapprehended the facts of this case. The land was sold under the assessment pf 1879, and was never sold to the state at any other time; so, whatever, title the state had, it derived through that sale, under an assessment which was void. It is immaterial that the land was correctly described on the assessment-roll of 1883,- and that the taxes were paid for the years 1884, 1885 and 1886. If it belonged to thfe state in 1887, appellants were not required to pay the taxes thereon for that and subsequent years, and their paying, or failure to pay, couldmot give the state a better title than it previously had. .
2. The act of 1890 did not embrace lands that had not been previously sold to the state for taxes. As the land in question had never been sold but once, the only title the state could possibly have was that acquired at thabsale. The subsequent assessment and failure to pay taxes could not vest title in the state so as to bring the land within the terms of the act of 1890.
3. If the court considers the contention of appellant’s counsel to be unworthy of consideration, then we respectfully submit that Dingey v. Paxton, 60 Miss., 1038, should be expunged from the reports, and the court should declare that the constitutional question there contended for cannot have effect in future. If, on the other hand, the court failed to appreciate the contention of appellants, we beg that it will carefully consider the points made.
4. It is not contended that the provisions of the act of 1890 were not followed by the officers in dealing with the land, but 'we deny that it was -within the terms of the act, or that the appellee became vested with the title.

*601
Affirmed.

5. The act does not provide a new assessment, or any thing that is tantamount to it. One of the chief essentials is that the owner shall have.an opportunity to be heard. As to the east half of the lot there was never any assessment at all. It was not even on the void assessment of 1879. That assessment was not voidable merely, but void, and all titles derived thereunder are void. Without a new proceeding, no right could be acquired. If the act of 1890 was intended as a curative act, then it is unconstitutional.
The rule announced by the court is a harsh one, and amounts almost to confiscation. In tax-sales, the utmost liberality should be shown the citizen.

Per curiam.

The argument' of counsel was read in the consultation-room, and fully understood and appreciated by the judges, who did not misunderstand the facts, or suppose that there was R.ny sale to the' state except that under the assessment of 1879. . The fact that the land was on the assessment-roll of 1883 by proper description, after the correction, and on the roll of 1887, was adverted .to show that it was assessed, which is a constitutional requirement; and it was competent for the state to proceed under the act of 1890, as was done, and by a sale to convey title. The case was well argued, and the arguments and the case received full consideration, and, in deciding it, we wrote all that we desired to say of it, and make this statement only to assure the counsel who complain that their suggestion-of error has had respectful consideration, and that there is no error in our decision, which is adhered to with the opinion as written.

Denied,.